Citation Nr: 1433745	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  02-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an earlier effective date prior to May 19, 2000 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for PTSD, currently evaluated as 50 percent disabling.  

3.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU rating). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to April 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a from a March 2010 decision by the RO in Cleveland, Ohio that granted service connection and a 50 percent rating for PTSD, effective May 19, 2000.  The Veteran appealed for a higher initial rating and an earlier effective date for the grant of service connection for PTSD. 

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served on active duty in the military from May 1967 to April 1969 and filed his initial claim for service connection for PTSD on April 24, 1997, more than one year after his discharge from service.
 
2.  In a July 1998 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of that decision by a letter dated in July 1998.

3.  In September 1998, the RO obtained the Veteran's service personnel records, which existed but were not in the claims file at the time of the July 1998 rating decision.

4.  In an October 1998 rating decision, the RO denied entitlement to service connection for PTSD, and determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a skin disorder.  The Veteran was notified of that decision by a letter dated in October 1998.

5.  A notice of disagreement was received from the Veteran in November 1998, but it only related to the skin disorder and did not express disagreement with the denial of service connection for PTSD.

6.  A timely notice of disagreement was not received from the Veteran as to the October 1998 RO denial of entitlement to service connection for PTSD, and the October 1998 rating decision became final as to that issue.

7.  The Veteran filed a petition to reopen his PTSD claim on May 19, 2000.

8.  In the RO's March 2010 decision, service connection was granted for PTSD, retroactively effective from May 19, 2000, the date of receipt of the Veteran's reopened claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than May 19, 2000, for the grant of service connection for PTSD.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Neither the appellant nor his representative has advanced any such arguments.  The provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  And this has been done; the Veteran has received a statement of the case dated in May 2011 discussing the downstream effective date element of this claim, citing the applicable statutes and regulations, and discussing the reasons and bases for assigning the initial effective date for his service-connected PTSD.

As the pleading party attacking the agency's decision, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO has obtained service treatment records (STRs), service personnel records, VA outpatient treatment records and examination reports, and records from the U.S. Army & Joint Services Records Research Center (JSRRC).

The Board concludes that all the available records and medical evidence have been obtained in order to make a determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Earlier Effective Date for Service Connection for PTSD

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran believes the effective date of his award of service connection for his PTSD should be the date of his prior claim for service connection for PTSD on April 24, 1997.  His representative contends that a November 1998 notice of disagreement pertained to the issue of service connection for PTSD as well as to the issue of whether new and material evidence had been submitted to reopen a claim for service connection for a skin disorder.

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).

However, a rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of collateral attack by showing the decision involved clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The proper effective date for an award based on receipt of new and material evidence other than service treatment records received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In other words, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  And "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r). 
While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Turning now to the relevant facts and procedural history of this particular case.
The Veteran's original claim for service connection for PTSD was received on April 24, 1997, several years after he separated from active service in April 1969.

In a July 1998 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of that decision by a letter dated in July 1998.

In September 1998, the RO obtained the Veteran's service personnel records, which existed but were not in the claims file at the time of the July 1998 rating decision.  Thus, the RO reconsidered the claim.  See 38 C.F.R. § 3.156(c).  

In a October 1998 rating decision, the RO denied entitlement to service connection for PTSD, and determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a skin disorder.  The Veteran was notified of that decision by a letter dated in October 1998.

A notice of disagreement was received from the Veteran in November 1998, but it only related to the skin disorder and did not mention PTSD or express disagreement with the denial of service connection for PTSD.  The Veteran addressed his representative, listed his claim number and stated, "I am writing to appeal their decision and reopen the above claim.  There has been new evidence presented along with letters from medical professionals stating that the problems I currently endure are directly related to my service in Vietnam in 1969.  I have continued to be plagued with the same problem continually every [sic] since that time."  Enclosed with his letter were a copy of a letter from a VA dermatologist regarding his skin disorder, and a copy of the second page of the October 1998 rating decision, which related only to the skin disorder issue.  A statement of the case was issued regarding the skin disorder in December 1998, and the Veteran thereafter perfected an appeal as to that issue.  

In the introduction portion of a July 1999 Board decision regarding the skin appeal, the Board stated that since the November 1998 notice of disagreement could be construed as expressing disagreement with that portion of the October 1998 rating decision that denied service connection for PTSD, that matter was referred to the RO for appropriate action.

By a letter to the Veteran and his representative dated in July 1999, the RO requested clarification from him and stated,

While your 11/98 submission clearly disagreed with the decision regarding your claim for service connection for a skin condition, it was unclear if the disagreement was limited to that issue or if it was meant to also encompass the recent decision regarding your claim for service connection for PTSD.  No further action will be taken in the absence of a timely reply.  The attempted notice of disagreement is considered inadequate except for the clear disagreement regarding the issue of the skin condition.  You have the right to appeal the finding that the disagreement was otherwise inadequate.  Please reply within 60 days.  Also, reply within one year to protect your right to retroactive benefits.

No reply was received from the Veteran or his representative in response to that letter. 

The next communication received from the Veteran or his representative was dated on May 18, 2000 and received on May 19, 2000.  His then-representative enclosed a May 2000 letter from his treating VA therapist, who noted that the Veteran had been diagnosed with PTSD.  The cover letter from the representative did not express disagreement with any determination, but rather stated, "Attached please find the following records and/or forms in support of the above named veteran's claim for VA benefits:...."

The RO accepted this May 2000 communication from the Veteran's representative as an application to reopen the previously denied claim for service connection for PTSD.  In a May 2000 deferred rating decision, the RO wrote "NO APPEAL" and listed its planned development actions.  The above words were written in pencil, and the word "NO" was erased but is still legible.  It is unclear who erased that word.

In this regard, the Board observes that in a recent written argument, the Veteran's representative wrote, "It is clear that the Regional Office interpreted [the Veteran's] May 18, 2000, correspondence as confirmation of his intent to appeal the PTSD claim.  Specifically, in a document dated May 26, 2000, entitled "Deferred Rating Decision," the word "Appeal" is written, and below is a request for the veteran's personnel records."

The central question at issue, therefore, is whether the November 1998 communication from the Veteran was a notice of disagreement as to that portion of the RO's October 1998 decision that denied service connection for PTSD.  

Governing law provides that a notice of disagreement (NOD) is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  A liberal standard is applied in determining whether a communication constitutes an NOD.  While special wording is not required, the communication in question must at least refer to the rating decision in question and must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  Thus, a NOD relates to a specific adjudicative determination on a specific date.  38 C.F.R. § 20.201; see also Gallegos v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 2002) (upholding the validity of the regulatory requirement that a NOD include "terms that can be reasonably construed...as a desire for appellate review"); Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991).

In Gallegos, the United States Court of Appeals for the Federal Circuit (Federal Circuit) explained that a valid NOD must (1) express disagreement with a specific determination of the agency of original jurisdiction; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO's decision, and; (5) be filed by the claimant or the claimant's representative.  See Gallegos, 283 F.3d at 1309.  The actual wording of the communication and the context in which it was written determines whether a written communication constitutes a valid NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).

Governing regulation also provides that if the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified in the NOD.  38 C.F.R. § 20.201.

The Board again notes that the Veteran's November 1998 NOD did not mention PTSD or express disagreement with the denial of service connection for PTSD, and that he enclosed a letter from a dermatologist regarding his skin disorder, and only included a copy of half of the October 1998 rating decision, i.e., that portion relating to the skin disorder.  Furthermore, when given the opportunity to clarify his wishes as to this exact point in July 1999 (whether his November 1998 NOD related to the issue of service connection for PTSD), he did not respond.

In a final April 2004 Board decision, the Board found that as the Veteran did not file an appeal within one year of notification of the October 1998 denial of service connection for PTSD, the decision became final.  The Board then reopened the claim based on new and material evidence received subsequent to the 1998 rating decision.

Currently, after a review of all of the evidence of record, including the contentions by the Veteran's representative, the Board finds that the November 1998 letter from the Veteran was a valid NOD only as to the skin disorder issue, and was not a NOD as to the PTSD issue, as he did not express disagreement with the RO's October 1998 determination as to that issue.  He made no statements in that letter or in the enclosed documents that can be reasonably construed as disagreement with that determination.  See 38 C.F.R. § 20.201.

Thus, as a timely notice of disagreement was not received from the Veteran as to the October 1998 RO denial of entitlement to service connection for PTSD, the October 1998 rating decision became final as to the issue of entitlement to service connection for PTSD.  Inasmuch as the October 1998 RO decision is final, the effective date for service connection for PTSD must be determined in relation to a subsequent reopened claim supported by new and material evidence.

It was not until May 19, 2000 that he filed a petition to reopen this claim for service connection for PTSD.  And in a March 2010 decision, the RO granted service connection for PTSD, retroactively effective from May 19, 2000, the date of receipt of the Veteran's reopened claim for service connection for PTSD.

The Board has considered whether the January 2009 verification by the Joint Services Records Research Center (JSRRC) of the Veteran's reported stressor of being in a camp in Vietnam that was subject to enemy mortar attacks required de novo review or reconsideration of the previously decided PTSD claim on its merits.  See 38 C.F.R. § 3.156(c)(1), (3); Vigil v. Peake, 22 Vet. App. 63 (2008) (unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constitute official service department records for purposes of new and material evidence, thus requiring de novo review or reconsideration, rather than review as a claim to reopen).  However, the Board finds that 38 C.F.R. § 3.156(c)(1) does not apply here, as VA could not have obtained these JSRRC records when it decided the prior April 1997 claim because the claimant failed to provide sufficient information for VA to identify and obtain these records from the JSRRC until his July 2003 Board hearing.  38 C.F.R. § 3.156(c)(2).

Thus, because the October 1998 rating decision denying service connection for PTSD became final, and the Veteran did not file a petition to reopen this claim until May 19, 2000, which was granted, this is the earliest possible effective date he may receive for the eventual grant of service connection for PTSD.  See Sears, supra; Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, that a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date); Sutton v. Nicholson, 20 Vet. App. 419, 424-25 (2006) (holding that, where the appellant receives notice of a decision and a fair opportunity to appeal it, there is no basis to abate the finality of the decision).

An effective date prior to May 19, 2000 is not warranted for the grant of service connection for PTSD, as that is the date of receipt of the Veteran's reopened claim for service connection for this disability.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


ORDER

The appeal for an effective date earlier than May 19, 2000 for the grant of service connection for PTSD is denied.


REMAND

The Veteran contends that his PTSD is more disabling than currently evaluated.

Given the length of time since the last VA PTSD examination in March 2010, the Board finds that another VA compensation examination is needed to reassess the current severity of his service-connected PTSD.  See 38 C.F.R. §§ 3.327(a), 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

The most recent relevant VA medical treatment records in the file are dated in 2011.  The evidence indicates that the Veteran receives regular VA treatment for PTSD.  Ongoing relevant treatment records should be obtained regarding PTSD.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if they could be determinative of the claim).

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Board finds that a TDIU claim is considered to have been raised by the record and thus is a component of the instant claim.  Accordingly, the Board has jurisdiction over this issue.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD since May 2011.  After securing any necessary releases, the RO/AMC should obtain these records.  

2.  The AOJ must (a) ensure that all notice obligations are satisfied concerning the claim for a TDIU rating, and (b) after obtaining the VA medical opinion discussed in paragraph 3, below, adjudicate such claim. 

3.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  All necessary tests and studies should be performed.  The claims file must be provided to and reviewed by the examiner in connection with the examination.  

(a) The examiner is asked to comment on the level of occupational and social impairment resulting from the Veteran's service-connected PTSD, excluding the effects of any other psychiatric disorder.  If the examiner cannot distinguish the effects of any current non-service-connected psychiatric disorder from the symptoms due to service-connected PTSD, the examiner should report the symptomatology including the effects of the non-service-connected disorder(s). 

The examiner should provide a Global Assessment of Functioning score. 

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran is unable to obtain and maintain substantially gainful employment solely as a result of his service-connected disabilities, including PTSD, hemorrhoids, and a facial scar. 

The examiner should provide a rationale for any opinion provided. 

4.  Then readjudicate the claim for a rating higher than 50 percent for PTSD, with consideration of any additional evidence obtained since the May 2011 statement of the case.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


